DETAILED ACTION
This office action is in response to the amendment filed on 11/02/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 9, line 1: “The power conversion device of claim 8” has been changed to “The power conversion device of claim 1”.
Authorization for this examiner’s amendment was given in an interview with Michael Shea on 02/18/2021.
Allowable Subject Matter
Claims 1, 2, 5, 7, and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “based on a duration for which the current consumption is kept less than or equal to the second threshold being less than a threshold time, decrease activation time of the first switching element, and based on the duration for which the current consumption is kept less than or equal to the second threshold being greater than the threshold time, deactivate the first switching 
Re claim 14 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “based on a duration for which the current consumption is kept less than or equal to the second threshold being less than a threshold time, decreasing activation time of the remaining switching elements, and based on the duration for which the current consumption is kept less than or equal to the second threshold being greater than the threshold time, deactivating the remaining switching elements” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0025289, US 2011/0001362, US 2009/0168475, and US 2009/0295347 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838